United States Court of Appeals
                                  For the First Circuit
                                     _____________________

No. 15-1307
                                 UNITED STATES OF AMERICA,

                                             Appellee,

                                                 v.

                                 FERNANDO DÍAZ-RODRÍGUEZ,

                                       Defendant, Appellant.
                                       __________________

                                               Before
                                 Torruella, Thompson, and Kayatta,
                                           Circuit Judges.

                                      ORDER OF COURT
                                     Entered: March 17, 2017

                  The court's March 13, 2017 opinion is withdrawn, and an amended opinion is to
issue this day.



                                                      By the Court:

                                                      /s/ Margaret Carter, Clerk


cc:
Hon. Francisco A. Besosa
Frances Rios de Moran, Clerk, United States District Court for the District of Puerto
Joshua Louis Solomon
Fernando Diaz-Rodriguez
Brian Kenneth Kidd
Timothy R. Henwood
Myriam Yvette Fernandez-Gonzalez
Nelson Jose Perez-Sosa
Tiffany Veronica Monrose